Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-30207
                                                                  13-JUL-2011
                                                                  01:47 PM



                                    SCWC-30207

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                            IN THE INTEREST OF L.K.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 30207; FC-S NO. 06-11094)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: McKenna, J., for the court1)

               The Application for Writ of Certiorari filed on June 3,
2011 by Petitioner/Mother/Appellant is hereby rejected.
               DATED: Honolulu, Hawai#i, July 13, 2011.

                                         FOR THE COURT:

                                         /s/ Sabrina S. McKenna

                                         Associate Justice

Randal I. Shintani,
on the application for
petitioner/mother/appellant.

Robert T. Nakatsuji,
Deputy Solicitor General,
on the response for
respondent/petitioner/
appellee.


      1
               Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.